DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 1 of this application has been canceled by the Applicant(s) as per amendment filed on Sep. 30, 2021, and new claims 2-26 have been added. Therefore, the Examiner will not consider claim 1 anymore.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-5, & 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coteus et al., (U.S. Patent # 9880896) in view of Malinowski et al., (U.S. Patent appl. Pub. # 2014/0351655).
Regarding claim 2, Coteus disclose a NAND flash memory controller comprising: a host interface configured to communicate with a host device; an array interface configured to communicate with an array of NAND flash devices (Fig. 1, col. 4, lines 57-67, a system configured to manage error correction feedback and logging on a memory microchip, memory array having memory bank, error check module and an error log, external controller); and processing circuitry configured to: receive a read request, from the host interface, for a NAND flash device in the array of NAND flash devices; perform, through the array interface, a read of the NAND flash device (col. 5, lines 30-34); detect an error in response to the read, collect diagnostic information of the error (col. 5, lines 34-38, 44-51). Coteus further disclose to transmit, through the host interface, the response (col. 5, lines 49-51). He does not explicitly disclose to partition the diagnostic information into segments sized to a payload of a response to the read request, create the response and include a segment of the diagnostic information in the payload. Malinowski disclose (Para 0020) diagnostic information may include data related to error events, (Para 0022) the selected diagnostic information may include a first diagnostic information from a first source, second diagnostic information from a second source. (Para 0024, subset may include the selected diagnostic information consisting of diagnostic elements smaller in quantity or quality than the all-inclusive diagnostic information (See also Para 0026). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the invention of Malinowski into the invention of Coteus to be able to partition the diagnostic information into segments sized to a payload of a response to the read request, create the response and include a segment of the diagnostic information in the payload. This is because Malinowski teaches a subset of the diagnostic information consisting of diagnostic elements smaller in quantity or quality than the all-inclusive diagnostic information and that the subset of the all-inclusive diagnostic information may include data vital, essential, or merely helpful to understand events related (Para 0024).
Regarding claim 3, Malinowski disclose, wherein segments of the diagnostic information are ordered by importance (Para 0024).
Regarding claim 4, Malinowski disclose, wherein the segment of the diagnostic information is selected to be included in the response because the segment of the diagnostic information has a highest importance in the segments of the diagnostic information (Para 0024, 0027).
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coteus and Malinowski as applied to claims 2-4 above, and further in view of Raam (WO 2012/148812).
Regarding claims 5 & 18, Coteus and Malinowski does not explicitly disclose, wherein the payload is encrypted. Raam disclose (Para 0017) storage peripherals, such as SSDs, internally encrypt data, via a so-called “back-end” encryption, before storing the data to the storage medium and decrypt the data after reading the encrypted data from the storage medium. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the encryption of data as taught by Raam into the combination of Coteus and Malinowski. This is because the inclusion provides to protect the data and to provide a scrambling property that in some scenarios improves endurance of the NAND flash chips as taught by Raam (Para 0017).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Coteus et al., (U.S. Patent # 9880896).
Regarding claim 14, Coteus disclose a non-transitory computer readable medium including instructions that, when executed by processing circuitry of a controller for a storage device, cause the memory controller to perform operations comprising: receiving a request to read data from a portion of the storage device (col. 5, lines 30-34); detecting an error during an attempt to perform the request to read the data (col. 5, lines 34-38, 44-51); formulating a response to the request, the response using diagnostic information from the error as payload instead of the result from the attempt to read the data, and transmitting the response to the request to a requestor that made the request (col. 5, lines 44-51, col. 6, lines 58-67).
Claim(s) 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coteus as applied to claim 14 above, and further in view of Malinowski et al., (U.S. Patent appl. Pub. # 2014/0351655).
Regarding claim 15, Coteus does not explicitly disclose, wherein the diagnostic information is larger than the payload, wherein the operations include segmenting the diagnostic information, each segment sized to fit a payload of a response, wherein a segment is used as the payload in the response. Malinowski disclose (Para 0020) diagnostic information may include data related to error events, (Para 0022) the selected diagnostic information may include a first diagnostic information from a first source, second diagnostic information from a second source. (Para 0024, subset may include the selected diagnostic information consisting of diagnostic elements smaller in quantity or quality than the all-inclusive diagnostic information (See also Para 0026). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to include the invention of Malinowski into the invention of Coteus to be able to perform operations that include segmenting the diagnostic information, each  segment sized to fit a payload of a response, a segment is used as the payload in the response. This is because Malinowski teaches a subset of the diagnostic information consisting of diagnostic elements smaller in quantity or quality than the all-inclusive diagnostic information and that the subset of the all-inclusive diagnostic information may include data vital, essential, or merely helpful to understand events related (Para 0024).
Regarding claim 16, Malinowski discloses, wherein the operations include ordering the segments of the diagnostic information by importance (Para 0024).
Regarding claim 17, Malinowski discloses, wherein the segment is selected to be included in the response because the segment of the diagnostic information has a highest importance in the segments of the diagnostic information (Para 0024, 0027).
Allowable Subject Matter
Claims 6-13, 19-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent # 10,120,589 to Jung relates to a nonvolatile memory system that includes receiving a read request, adjusting read voltages using a read history table to perform a first read operation in which data stored at the nonvolatile memory is read, the read history table is updated based on a reliability parameter indicating a characteristic of the nonvolatile memory.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM IQBAL whose telephone number is (571)272-3659. The examiner can normally be reached TW M-F 7:30AM-4:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NADEEM IQBAL/Primary Examiner, Art Unit 2114